ORDER ACCEPTING RESIGNATION
Comes now Nicholas W. Sufana and, pursuant to Admission and Discipline Rule 23, Section 17(a), tenders his resignation from the Bar.
And this Court, being duly advised, now finds that Nicholas W. Sufana has met the requirements set out in the above noted rule and, accordingly, that his resignation should be accepted.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Nicholas W. Sufana is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to remove his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that Nich olas W. Sufana must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward a copy of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 8(d) governing disbarment and suspension.
Costs of this proceeding are assessed against Nicholas W. Sufana.
DONE,
All Justices concur.